Exhibit 10.2
 
AMENDMENT NO. 3
 
AMENDMENT NO. 3 dated as of September 12, 2002, between MEDIACOM ILLINOIS LLC, a
limited liability company duly organized and validly existing under the laws of
the State of Delaware (“Mediacom Illinois”); MEDIACOM INDIANA LLC, a limited
liability company duly organized and validly existing under the laws of the
State of Delaware (“Mediacom Indiana”); MEDIACOM IOWA LLC, a limited liability
company duly organized and validly existing under the laws of the State of
Delaware (“Mediacom Iowa”); MEDIACOM MINNESOTA LLC, a limited liability company
duly organized and validly existing under the laws of the State of Delaware
(“Mediacom Minnesota”); MEDIACOM WISCONSIN LLC, a limited liability company duly
organized and validly existing under the laws of the State of Delaware
(“Mediacom Wisconsin”); and ZYLSTRA COMMUNICATIONS CORP., a corporation validly
existing under the laws of the State of Minnesota (“Zylstra”, and, together with
Mediacom Illinois, Mediacom Indiana, Mediacom Iowa, Mediacom Minnesota and
Mediacom Wisconsin, the “Borrowers”), and JPMorgan Chase Bank (formerly known as
The Chase Manhattan Bank), as Administrative Agent.
 
The Borrowers, certain Lenders and the Administrative Agent are parties to a
Credit Agreement dated as of November 5, 1999 (as heretofore amended, the
“Credit Agreement”), providing, subject to the terms and conditions thereof, for
extensions of credit to be made by said Lenders to the Borrowers in an aggregate
principal or face amount of $550,000,000.
 
The Borrowers have requested that the Administrative Agent consent to certain
waivers and amendments to the Credit Agreement. The Administrative Agent,
pursuant to authority granted by, and having obtained all necessary consents of,
the Majority Lenders (as defined in the Credit Agreement), has agreed to such
amendments and waivers and, accordingly, the parties hereto hereby agree as
follows:
 
Section 1.  Definitions.    Except as otherwise defined in this Amendment No. 3,
terms defined in the Credit Agreement are used herein as defined therein.
 
Section 2.  Amendment.    Subject to the execution and delivery by the Borrowers
and the Administrative Agent (having received the consent of the Majority
Lenders) on or prior to September 12, 2002, but effective as of the date hereof,
the Credit Agreement shall be amended as follows:
 
2.01. References in the Credit Agreement (including references to the Credit
Agreement as amended hereby) to “this Agreement” (and indirect references such
as “hereunder”, “hereby”, “herein” and “hereof”) shall be deemed to be
references to the Credit Agreement as amended hereby.
 
2.02.  Definitions.    Section 1.01 of the Credit Agreement shall be amended by
adding the following new definitions (to the extent not already included in said
Section 1.01) and inserting the same in the appropriate alphabetical locations
and amending in their entirety the following definitions (to the extent already
included in said Section 1.01), as follows:



1



--------------------------------------------------------------------------------

“Commisso Entity” shall mean, collectively, (i) Rocco Commisso, (ii) any entity
controlled by Rocco Commisso and owned by Rocco Commisso, (iii) members of the
immediate family of Rocco Commisso, (iv) trusts established for the benefit of
Rocco Commisso or members of the immediate family of Rocco Commisso and (v) any
officer or employee of MCC and Mediacom who owns shares of the capital stock of
MCC.
 
“MCC” shall mean Mediacom Communications Corporation, a Delaware corporation.
 
“Mediacom Broadband” shall mean Mediacom Broadband LLC, a Delaware limited
liability company.
 
“Quarterly Dates” shall mean (a) prior to the effectiveness of Amendment No. 3
hereto, the twentieth day of January, April, July and October in each year, the
first of which shall be the first such day after the date of this Agreement;
provided that if any such day is not a Business Day, then such Quarterly Date
shall be the next succeeding Business Day and (b) on and after the effectiveness
of Amendment No. 3 hereto, the last Business Day of March, June, September and
December in each year, the first of which shall be the first such day after such
effectiveness.
 
2.03. Financial Statements. Section 8.01(b) of the Credit Agreement shall be
amended to read in entirety as follows:
 
“(b) as soon as available and in any event within 120 days after the end of each
fiscal year of the Borrowers, combined statements of income, retained earnings
and cash flows of the Borrowers and their Subsidiaries for such fiscal year and
the related combined balance sheet of the Borrowers and their Subsidiaries as at
the end of such fiscal year, setting forth in each case in comparative form the
corresponding combined figures for the preceding fiscal year and accompanied by
an opinion thereon of independent certified public accountants of recognized
national standing, which opinion shall state that said combined financial
statements fairly present in all material respects the combined financial
condition and results of operations of the Borrowers and their Subsidiaries as
at the end of, and for, such fiscal year in accordance with generally accepted
accounting principles;”
 



2



--------------------------------------------------------------------------------

 
2.04.  Events of Default.    Section 9.01(l) of the Credit Agreement shall be
amended to read in its entirety as follows:
 
“(l) Any one or more of the following events shall occur and be continuing:
 
(i) MCC, Mediacom or Mediacom Broadband shall cease to act as Manager of the
Borrowers;
 
(ii) Mediacom shall cease to own 50.1% of the aggregate voting power of the
ownership interests in each Borrower, provided that nothing in this paragraph
shall affect the obligation of the Borrowers pursuant to Section 8.18(c) hereof,
or of Mediacom pursuant to Section 6.04 of the Guarantee and Pledge Agreement,
to ensure that Administrative Agent shall maintain on behalf of the Lenders at
all times a pledge of 100% of the equity interests in the Borrowers;
 
(iii) MCC shall cease to own 50.1% of the aggregate voting power of the
ownership interests in Mediacom (or, in the event that Mediacom Broadband is the
Manager of the Borrowers, MCC shall cease to own 50.1% of the aggregate voting
power of the ownership interests in Mediacom Broadband);
 
(iv) any person or group (within the meaning of Rule 13d-5 under the Securities
Exchange Act of 1934, as amended (the “Exchange Act”) and Section 13(d) and
14(d) of the Exchange Act) becomes, directly or indirectly, at any time in a
single transaction or in a related series of transactions by way of merger,
consolidation or other business combination or otherwise, the “beneficial owner”
(as defined in Rule 13d-3 under the Exchange Act) of an amount of aggregate
voting power of the capital stock of MCC on a fully-diluted basis (in other
words, giving effect to the exercise of any warrants, options and conversion and
other rights) that equals or exceeds the greater of (A) 35% and (B) the amount
of aggregate voting power of the capital stock of MCC on a fully-diluted basis
owned by the Commisso Entities at such time; or
 
(v) during any period of two consecutive calendar years, directors who at the
beginning of such period (together with any new directors whose election by
MCC’s Board of Directors or whose nomination for election by MCC’s shareholders
was approved by a vote of at least two-thirds of the directors then still in
office who either were directors at the beginning of such period or whose
election or nomination for election was previously so approved) cease for any
reason to constitute a majority of the directors then in office; or”
 
Section 3.  Waiver.    The Administrative Agent hereby waives the requirements
of Section 8.01(b) of the Credit Agreement insofar as requiring delivery of a
statement of independent recognized public accountants of national standing to
the effect that, in making the
 



3



--------------------------------------------------------------------------------

examination necessary for their opinion, nothing came to their attention that
caused them to believe that the Borrowers were not in compliance with the
covenants specified in said Section 8.01(b), insofar as such covenant compliance
relates to accounting matters.
 
Section 4.  Miscellaneous.    Except as herein provided, the Credit Agreement
shall remain unchanged and in full force and effect. This Amendment No. 3 may be
executed in any number of counterparts, all of which taken together shall
constitute one and the same amendatory instrument and any of the parties hereto
may execute this Amendment No. 3 by signing any such counterpart. This Amendment
No. 3 shall be governed by, and construed in accordance with, the law of the
State of New York.



4



--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the parties hereto have caused this Amendment No. 3 to be
duly executed and delivered as of the day and year first above written.
 
MEDIACOM ILLINOIS LLC
MEDIACOM INDIANA LLC
MEDIACOM IOWA LLC
MEDIACOM MINNESOTA LLC
MEDIACOM WISCONSIN LLC
By MEDIACOM LLC, a Member
By MEDIACOM COMMUNICATIONS
CORPORATION, a Member
By:
 
/s/    Mark E. Stephan

--------------------------------------------------------------------------------

   
Mark E. Stephan
   
Senior Vice President and
Chief Financial Officer

 
 
 
ZYLSTRA COMMUNICATIONS CORP.
By:
 
/s/    Mark E. Stephan

--------------------------------------------------------------------------------

   
Mark E. Stephan
   
Senior Vice President and
Chief Financial Officer

 
 
 
JPMORGAN CHASE BANK (formerly known as
    The Chase Manhattan Bank), individually and as
    Administrative Agent
By:
 
/s/    Constance M. Coleman

--------------------------------------------------------------------------------

   
Constance M. Coleman
   
Vice President

 



5